Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 13 May 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter
Quincy May 13th. 1809

I have not had a line from you for many weeks. Your Father visits the post office every post day and altho he frequently returns with his pocket full of Letters I find not amongst them the Superscription which is dearer to me than all the rest. You must know Since he has publickly avowed himself the Father of the Whole Nation, he has a most prodigious number of Letters from his adopted ospring Some of which he replies to, and some lie unanswerd. He has also become a writer in the public paper calld the Patriot, one of which I sent you, and I have reason to think done much Service to his country by his publications, altho as usual malinged and abused by some Anglo party spirits he has defended the cause of our imprest seamen against the power which Great Britain assumes over them, and very many of our British Americans were disposed to yeald to them by in So Strong and forceable Arguments as to Silence if not convince them. he is also publishing a series of papers & documents respecting his mission to France which excited so much wrath in Hamilton, and the essex Junto as to shake his own Administration, and was made use of by them, altho it terminated so much to the peace and prosperity of the country, as a formidable engine to finally remove him from the chair of Government; I inclose you  an other patriot which contains matter which will amuse you and in which you will feel a family interest—the clouds which overspread our Horizon, and looked so dark as to threaten us with a volley of Electric fluid, appear to be dispersing—“Returning Justice lifts alloft her scales” may we not be found wanting when weighd in the balance and be as ready to do Justice, as to receive it—
When I sit down to write I feel as tho I could not pen a paragraph worth perusing—my fire is out, my wit decayed, my fancy sunk; I want a little of the enthusiasm which the Letters from the Mountains Says is the wine of Life, which cheers and Supports the mind, what noble or tender Emotion of the mind is excited without producing it? it is the Breize in Summer & the fur in winter—have you met with these Letters from the Mountains. if you have not I will certainly Send you the vol’ms they are written by a mrs Grant who was once in America. She came with her Father who was an officer and a Scotchman to this country when we were a part of the Subjects of George the 3d before the Revolution which Seperated us from G Britain. he was stationd with his Regiment somewhere beyond Albany. her Father left the Army and took a Small Farm of Madam Schuyler then a widow & the Relict of col Schuyler. the Father of the late Genll Schuyler—of this Lady she draws a most interesting and amiable Character—with her She past two winters when she was only eight years old. she says that Madam Schuyler Seeing her one day reading paradise Lost with delighted attention: appeard astonishd to see a child take pleasure in Such a Book, and no less so to observe that I she loved to Sit thoughtfull by her, and hear the conversation of Elderly and grave people. She adds what ever culture my mind has received I owe to her. beyond my first the knowledge of my first duties I Should Scarce have proceeded, or rather I should have become almost Savage in a retreat which precluded me from the advantages of Society, as well as those of education. in the year 75 her Father was orderd home she accompanied him to the Highlands of Scotland where he was Stationd in  Fort Agustus from whence most of these Letter are written—I have never met with any Letter writer half so interesting, her stile is easy & natural full of vivacity and yet so blended with Sentiment Erudition literature & knowledge of the humane heart as make them highly impressive and instructive they contain so many Sentiments so well adapted to your situation and retirement that when you read them, you will call her sister and imbibe for her kindred Sentiments. when I took them up I had not formed any very favorable impressions respecting them but the more I read, the more I was delighted—untill that enthusiam which she so well expresses took full possession of my Soul, and I forgot that the Roses had fled from my cheeks and the lusture departed from my Eyes, or that I was
Like a Meagre mope adust and thin”
wrapt In a loose nightgown of my own wan Skin, nor was I willing to believe with ossian that Age is dark and unlovely. I went back to the Times of the “Tales of the Times of old” and retraced the age of Seventeen with all its hopes and expectations feeling as tho I was breathing the  and sharing with her the  felt the spark of fancy kindle at the torch of memory, whilst I retraced the age of seventeen with all its hopes and expectations—I long to communicate to you this rich mental feast of Reason taste and Religion & morality so thickly strewn throughout this whole work, and I will do it if you have not already Seen the Letters.
AMay 20th
this Letter has lain unfinishd for several days the weather has been cold foggy and gloomy—the season ungenial, untill yesterday when the warm influence of the Sun unfolded the buds and the garden Blooms like an other Eden. Vertumnus presides and Flora accompanies him in all her Glory., I have waited impatiently to hear from you.
how spring the tended plant, how blows the balmy Grove
                            How nature paints her colours, or whether stearn Boreas still usurps the domain of vertumnus, and banishes flora from her rightfull abode. to descend to plain prose—how is the Season with you? I sit writing in my chamber with all the chit chat of two girls, and little John who is on a visit to me—they scatter my Ideas and dissipate my thoughts. I heard from our dear Caroline last week that She was gone to N York. I know you must deprive yourself of much enjoyment in parting with her. Yet I think you did right to make the Sacrifice. in a total seclusion from that Society which is desirable at her Age, might injure her in time, for we are so much the beings of habit, that we cannot avoid partaking of manners to which we become habituated where there is mind, there will be manners, and where the natural temper is mild and generous, deep impressions of integrity and early habits of benevolence must communicate to the manners the unconstrained air of open Rectitude, and that animated softness which a disinterested wish to please always produces—
                        
